Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 21, 36, and 37, Hill (US Pub No.: 2017/0216056) in view of Bache (US Pub No.: 2017/0027719) and Klutts (US Pub No.: 2016/0206448), Egilsson (US Pub No.: 2009/0036999), Bjarnason (US Pub No.: 2010/0249949) Asgeirsson (US Pub No.: 2019/0183664) were seen to be the best combination of references to teach the limitations presented in said claims. However, these references do not teach the new limitations, including that “the blended region forming a permanent chemical bond in which the silicone material of the first and second layers of the first and second filaments intermix” in claim 21, that “the blended region forming a permanent chemical bond in which the medical- grade silicone material of the first and second layers of the first and second filaments intermix; wherein the first filaments are arranged at an angle at or greater than 0 degrees and at or less than 90 degrees relative to the second filaments” in claim 36, and that “the blended region forming a permanent chemical bond in which the first and second layers of the first and second filaments intermix” wherein “the plurality of first base- layer filaments blending into one another to form a continuous and contiguous border” in claim 37. As per the previous interview with the attorney on the case, dated 12/21/2021, these new limitations would overcome the details presented in Hill, Bache, and Klutts, as well as the prior art brought in to teach limitations in the dependent claims of claims 1, 36, and 37. From here, Art like Laszczak (US Pub No.: 2021/0113356) in [0087], Laghi (US Pub No.: 2013/0331950 in [0017]-[0018]) was seen to teach a blending of material for a prosthetic socket, but, in light of the claim amendment of 01/14/2022 and the interview of 12/21/2021, these prior art are not able to teach the newly presented limitations. As .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774